Title: Thomas Jefferson to John Low, 15 March 1812
From: Jefferson, Thomas
To: Low, John


          
                  Sir 
                   
                     Monticello 
                     Mar. 15. 12.
          
                     Your letter of Mar. 2. is just now recieved; the former one, after long lingering on the road, had been also recieved, and had compleatly removed all doubts as to my subscription. I presume it had taken place probably 9. or 10. years ago, before the multitude of those applications had obliged me to keep an account of them. the lapse of time and other occupations had compleatly erased it from my memory. expecting soon to have another remittance to make to New York I had delayed yours, with a view to include both in one draught: but now desire my correspondents in Richmond, Messrs 
                  Gibson & Jefferson to remit you, without further delay seventy five dollars, which you will accordingly recieve from them in the course of not many days after your reciept of this. regretting the trouble & delay  which the default of my memory
			 has occasioned you, I pray you to accept the assurance of my respects.
          
            Th:
            Jefferson
        